Amestoy, C.J.,
¶ 67. dissenting. I respectfully dissent from the majority’s determination that petitioner’s Sixth Amendment right to counsel was violated. In light of all the other factors considered at sentencing, the trial court’s reliance, if any, on petitioner’s presentence interview statements would have been harmless error. Moreover the superior court’s grant of summary judgment to petitioner on Sixth Amendment grounds was error because a presentence interview is not a “critical stage” of adversarial proceedings against a criminal defendant.
¶ 68. The superior court’s ruling was based on the erroneous understanding that the sentencing court specifically considered and relied on petitioner’s statements during the presentence interview in its determination of petitioner’s sentence. The record does not support this conclusion. Instead, the record shows that the court expressly considered petitioner’s own statement and allocution at the sentencing proceeding, in which petitioner persisted in minimizing the gravity of the crime and its impact upon the victim. Further, the record demonstrates that the sentencing judge evaluated many other factors, some contained in the presentence report but not taken from .petitioner’s interview, and some entirely unrelated to the presentence report.
¶ 69. Prior to issuing its sentence, the sentencing court provided its reasons for the severity of the sentence. The court noted that the character of an aggravated assault is highly relevant to sentencing, and in this case, “this was a brutal rape ... committed within her own home place,” at a time when the victim’s infant children were in the home. The court found that the sexual assault was accompanied by the brandishing of a knife, the use of physical force, and “a series of interactions that can only be described as horrific at the time , of commission of the aggravated sexual assault.” The court also found that there was no credible evidence of any “operative mental disease” which would mitigate a finding that petitioner’s “actions were fully *350intentional, fully calculated, fully consciously and deliberately engaged in by him.” The court found, however, that petitioner remained a “source of great risk to the community” based on petitioner’s psychiatric evaluation — not part of the presentenee report — which diagnosed petitioner with “antisocial personality disorder, paranoid personality disorder, sexual sadism, [and] substance abuse.” The sentencing court concluded that the petitioner was not currently amenable to necessary treatment, including outpatient treatment, nor “amenable historically to probation supervision.”
¶ 70. In addition, the court also took into account that petitioner fled the jurisdiction to avoid prosecution, “and during the course of flight ... he persisted in a pattern of physical abuse, violence and intimidation as to [his then girlfriend].” The court noted that petitioner “persisted in ideation and articulation of threats” which posed a “grave risk” to the victim and petitioner’s former girlfriend. While the court obtained this information through the presentence report, it was not elicited from petitioner but from petitioner’s former girlfriend. Petitioner’s ex-girlfriend told the probation officer about petitioner’s plans to kill the victim if petitioner was ever brought to court in Vermont, about the sexual and physical abuse she — the ex-girlfriend — had suffered while living with petitioner, and about the threats that petitioner had used against her, which involved acts of sexual violence and mutilation. Finally, the court took into consideration petitioner’s prior convictions, which included a felony conviction for burglary, a felony conviction for aggravated assault, and two felony convictions for escape.
¶ 71. Although the sentencing court noted that it had “considered the content of the pre-sentence investigation report,” at no point in the record did the sentencing court make reference to petitioner’s statements at the presentence interview. The court did, however, take into consideration petitioner’s statements at the sentencing hearing, and referred specifically to them, particularly noting that petitioner “continues to ... this very day to minimize the impact of his crime upon [the victim].” Thus,' contrary to the majority’s assertion, the sentencing judge did not “completely ignore” the allocution statement; rather, the- court took good notice of the insufficiency of petitioner’s' apology. For example, although petitioner at sentencing conceded that it was a “horrendous crime” for which he was sorry, he minimized the impact on the victim: “Everybody says it’s a horrendous crime. Looking back at the presentence, it’s a horrendous crime. The victim *351only did counseling for eight months. I think it would be... more if she went through a tough time----”
¶ 72. The superior court’s conclusion that “petitioner’s pre-sentence interview proved to be a critical stage of the ultimate adjudication against him” is predicated on the sentencing court’s alleged specific consideration of petitioner’s “negative statements about the complaining witness and his [petitioner’s] willingness to engage in treatment” which, in turn, according to the superior court, “clearly influenced the duration of petitioner’s sentence.” I do not find any record evidence of such influence on a sentence that was fully justified and explained by reliance on factors other than petitioner’s uncounseled presentence interview statements.
¶ 73. In any event, assuming that the court had improperly relied on the presentence interview, I do not agree with the majority that the “reliance standard” is the appropriate measure to demonstrate prejudice for purposes of post-conviction relief. The harmless error doctrine applies to sentencing proceedings. State v. Bacon, 169 Vt. 268, 273, 733 A.2d 50, 54 (1999). Accordingly, we have previously held that erroneous consideration of an improper factor at sentencing is harmless, if the trial court properly considered additional factors that provide an independent basis for the decision. Id.; see also State v. Merchant, 173 Vt. 249, 258-59, 790 A.2d 386, 394 (2001) (any error in trial court’s citation of defendant’s statements at sentencing as basis for rejecting a probationary sentence harmless where trial court also considered defendant’s history of violent behavior, prior conviction for similar offense and prior incidents of similar conduct). Here, it is clear from the record that the trial court took into account the brutality of the crime, petitioner’s psychiatric evaluation, his prior convictions for assaultive behavior, and his history of escape and flight. Those factors amply support the trial court’s sentence determination. Therefore, reliance on petitioner’s PSI statements, even if improper, would have been harmless.
¶ 74. Nevertheless, the majority has held that defendants have an absolute constitutional right to counsel during the presentence interview. Because I believe there is a fundamental distinction between the presentence interview and the criminal proceeding stages previously held to be “critical,” I respectfully dissent.
¶ 75. Unlike previously established critical stages, “[t]he purpose of the presentence report, including associated interviews, is neither prosecutorial nor punitive.” United States v. Rogers, 921 F.2d 975, 979 *352(10th Cir. 1990). For instance, unlike a presentence interview, the psychiatric interview held a critical stage in the oft cited Estelle involved “questions that would be used in order to prove, beyond a reasonable doubt, the critical aggravating factor of dangerousness.” Baumann v. United States, 692 F.2d 565, 578 (9th Cir. 1982); see Estelle v. Smith, 451 U.S. 454, 471 (1981). Whereas the denial of counsel to that proceeding “impaired the fairness of the jury trial itself,” Baumann, 692 F.2d at 578, the presentence interview in Vermont does not take place “until there has been an adjudication of guilt, unless the defendant consents to such action.” V.R.CrJP. 82(c)(1). Thus, since when the presentence interview is conducted, “the guilt determination has been concluded and statements which the defendant makes cannot be used to convict him of any crime,” Lang v. State, 461 N.E.2d 1110, 1115 (Ind. 1984), the presentence investigation cannot result in the kind of prejudice guarded against in Estelle.
¶ 76. The development of individualized sentencing procedures such as the presentence investigation is “intimately connected with the rehabilitative model of sentencing.” S. Fennell & W. Hall, Due Process at Sentencing: An Empirical and Legal Analysis of the Disclosure of Presentence Reports in Federal Courts, 93 Harv. L. Rev. 1613, 1621 (1980). The presentence interview’s function is “ ‘to give to the sentencing judge the fullest possible information concerning the defendant’s life and characteristics so that he may be able to impose an appropriate sentence.’ ” State v. Ramsay, 146 Vt. 70, 78, 499 A.2d 15, 20 (1985) (quoting United States v. Burton, 631 F.2d 280, 282 (4th Cir. 1980)). Elements assessed in the presentence interview include the defendant’s acceptance of responsibility and expression of remorse. State v. Muscari, 174 Vt. 101, 113, 807 A.2d 407, 417 (2002). The presentence interview, however, is just one component in the presentence investigation report. The report as a whole contains “any prior criminal record of the defendant and such information on his characteristics, his financial condition, and the circumstances affecting his behavior as may be helpful in imposing sentence or in granting probation or in the correctional treatment of the defendant.” V.R.Cr.P. 32(c)(2). The presentence report allows the court to conduct the individualized inquiry necessary to properly carry the responsibility of imposing a sentence:
“The theory behind the use of presentence investigations is that the sentence should be individualized to the offender: it should fit him, not merely the crime. If criminal correction is intended to effect reformation and rehabilitation, as well as to *353provide protection to the public, the sentence should be tailored to the defendant’s life history and personal characteristics.”
State ex rel. Russell v. Jones, 647 P.2d 904, 910 (Or. 1982) (Peterson, J., dissenting) (quoting Buchea v. Sullivan, 497 P.2d 1169, 1172 (Or. 1972)).
¶ 77.1 do not find persuasive the majority’s rationale that a defendant’s Sixth Amendment right to counsel should depend — not on the adversarial nature of the proceeding — but on the ability of the presence of counsel to protect defendant from “the possibility of prejudice and unfairness in the proceedings.” Ante, at ¶ 62. Competent counsel, at any stage of defendant’s involvement with the criminal justice system, could presumably protect a defendant from the “possibility” of unfairness and prejudice, but that is not the basis upon which we — or any other court — have previously analyzed the right to counsel issue. See, e.g., State v. Kennison, 149 Vt. 643, 645-46, 546 A.2d 190, 192 (1987) (no right of counsel attaches under either United States or Vermont Constitutions where nontestimonial order was granted ex parte and without notice to defense counsel because “[t]he United States Supreme Court and this Court have both noted that the taking of nontestimonial identification evidence ... is not a ‘critical stage’ at which the right to counsel attaches.”) (quoting United States v. Wade, 388 U.S. 218, 227-28 (1967)).
¶ 78. Nor do I find persuasive the majority’s statement that there is no significant difference between the role and influence of the presentence investigation in the federal and Vermont systems. First, even if this representation were accurate, no federal court has found a Sixth Amendment right to counsel at a presentence interview. See United States v. Gordon, 4 F.3d 1567, 1572 (10th Cir. 1993) (holding no Sixth Amendment right to counsel at presentence interview); United States v. Tisdale, 952 F.2d 934, 940 (6th Cir. 1992) (holding that even under federal sentencing guidelines presentence interview in noncapital eases is not a critical stage of the prosecution); United States v. Hicks, 948 F.2d 877, 885-86 (4th Cir. 1991) (holding no Sixth Amendment right to counsel in routine presentence interviews because not a critical stage of criminal proceedings); United States v. Johnson, 935 F.2d 47, 50 (4th Cir.), cert. denied, 502 U.S. 991 (1991) (no Sixth Amendment right to counsel for ex parte communications between court and probation officer regarding PSI because court’s communications with *354its own agent are nonadversarial); United States v. Jackson, 886 F.2d 838, 845 (7th Cir. 1989) (holding no Sixth Amendment right to counsel at presentence interview); Brown v. Butler, 811 F.2d 938, 941 (5th Cir. 1987) (holding presentence interview not critical stage of criminal proceedings); Baumann, 692 F.2d at 578 (holding presentence interview not a critical stage of criminal proceedings).
¶ 79. Moreover, the distinctions between the Vermont approach to sentencing and the federal approach to sentencing suggest that the very reason given by those federal courts expressing apprehension about the use of uncounselled presentence interview statements of defendant is not present in Vermont. Of most significance is the contrast between a defendant’s right in Vermont to refuse a presentence interview or request that disposition be made without a presentence report, V.R.Cr.P. 32(c)(1)(C), and the changes wrought by Federal Sentencing Guidelinés, which made “the presentence interview mandatory by not allowing a defendant to waive preparation of a presentence report,” United States v. Saenz, 915 F.2d 1046, 1048 n.2 (6th Cir. 1990), and drastically increased the impact of the interview by limiting the court’s sentencing discretion. United States v. Colon, 905 F.2d 580, 588 (2d Cir. 1990). These changes have altered the perception of some federal courts of the presentence interview’s significance. See United States v. Cortes, 922 F.2d 123, 127 (2d Cir. 1990) (suggesting, without addressing directly, that Guidelines may have altered sentencing process enough to máke presentence interview a critical stage); Colon, 905 F.2d at 588 (suggesting that sentencing process and probation officer’s function has been significantly altered by Guidelines while declining to directly address issue). See also Note, The Presentence Interview and the Right to Counsel: A Critical Stage Under the Federal Sentencing Structure, 34 Wm. & Mary L. Rev. 527, passim (1993) (explaining how Guidelines have changed presentence interview from a flexible aid to judge’s exercise of discretion into mandatory stage that can prove crucial for defendant and that requires presence of counsel).
¶80. Further, the majority states that the need for professional legal assistance in the sentencing process is greater in Vermont because our system is “relatively obscure,” in contrast with the federal sentencing system, which the majority portrays as “relatively transparent.” Ante, at ¶ 59. I would argue that such “transparency” is better described as the rigidity of a system in which guidelines and tables leave little discretion to the court and predetermine the defendant’s sentence. In contrast with the federal system, a Vermont *355defendant is not left uncounselled and unprotected against potential prejudice and unfairness of a presentence investigation. Vermont’s rules of criminal procedure provide defendant with an opportunity to challenge a presentence report that is biased, incomplete, or contains inaccurate information. V.R.CrJP. 32(c)(4). Defendant and counsel are entitled to sufficient time to review the report prior to the sentencing hearing so “as to afford reasonable opportunity ... to decide what information, if any, [the defendant] intend[s] to controvert by the production of evidence.” V.R.Cr.P. 32(c)(3). If the defendant objects to any of 'the facts contained in the report, the court will not take such information into account “unless, after hearing, the court makes a specific finding as to each fact objected to that the fact has been shown to be reliable by a preponderance of the evidence.” V.R.CriP. 32(c)(4).
¶ 81. The majority’s attempt to distinguish Vermont and federal probation officers does not, in my judgment, support an extension of a Sixth Amendment right of counsel. The role of a Vermont probation officer is not significantly different from that of a federal probation officer simply because in Vermont the officer is technically employed by the executive branch. As the majority acknowledges, a probation officer is not an agent of the prosecution. The rules specifically state that “[t]he commissioner of corrections shall make the presentence investigation and report to the court____” V.R.Cr.P. 32(c)(1) (emphasis added). Thus, like their federal counterparts, probation officers function as a “neutral, information-gathering agent of the court.” Johnson, 935 F.2d at 50. See also Jackson, 886 F.2d at 844 (probation officer “is an extension of the court” and “does not have an adversarial role in the sentencing proceedings”). We have noted, in declining to extend Miranda warnings prior to presentence interviews, that “probation officers are not conducting coercive interrogations with defendants.” State v. Cyr, 169 Vt. 50, 55, 726 A.2d 488, 492 (1999).
¶ 82. Finally, although I share the majority’s view that the Constitution ought to be construed to diminish the possibility of prejudice and unfairness in the criminal justice system, I do not believe that will be the result of a decision to extend the Sixth Amendment right to counsel to presentence interviews. The more likely impact will be to transform presentence investigations into adversarial proceedings that will divert overburdened public defenders from the truly critical stages of adversarial proceedings. Judges will no longer be able to rely on a nonprosecutorial information-gathering process undertaken by a neutral probation officer. Ultimately, I believe, the unintended *356consequence of this attempt to protect defendants from unfairness in sentencing will be a determinate sentencing system in which a judge has no sentencing discretion, and a defendant’s statements make no difference at all.